Citation Nr: 0902772	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.

As a preliminary matter, the Board notes that the issues 
listed on the title page of this decision, were initially 
considered by the certifying RO in an October 1995 rating 
decision.  In that decision, the RO denied the veteran's 
service connection claims.  The veteran did not appeal this 
decision.  He has alleged in various correspondences, that he 
did not receive notice of the October 1995 rating decision.  

Nothing in the record, such as mail returned as 
undeliverable, suggests the veteran did not receive the 
October 1995 rating decision.  In fact, a March 2007 deferred 
rating decision by the RO stated that a review of the file 
failed to show the earlier October 1995 rating decision was 
returned or otherwise undeliverable.  

The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process. YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)). A statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations. YT, 9 Vet. App. at 199. 

The veteran's allegations that he was not notified of the 
October 1995 rating decision do not establish that there was 
an irregularity in the administrative process that would have 
prevented him from appealing the decision. Accordingly, the 
October 1995 rating decision is final. 38 U.S.C.A. § 7105.  
As such, the issues on appeal are correctly defined as set 
forth on the title page of this decision. 


FINDINGS OF FACT

1.   In an October 1995 rating decision, the RO denied 
claims of entitlement to service connection for residuals of 
a low back injury, bilateral hearing loss, and tinnitus.  
The veteran did not timely appeal and that decision became 
final.

2.   The evidence added to the record since October 1995, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claims or raise a reasonable possibility of 
substantiating the claims for a low back disorder, hearing 
loss, or tinnitus. 


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, which denied the 
veteran's claims of entitlement to service connection for 
residuals of a low back injury, bilateral hearing loss, and 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  The evidence received subsequent to the October 1995 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).

3.  The evidence received subsequent to the October 1995 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

4.  The evidence received subsequent to the October 1995 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(as amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed claims for service connection 
for residuals of a low back injury, bilateral hearing loss, 
and tinnitus, in June 1995.  The claims were denied in an 
October 1995 rating decision.  

The claim for residuals of a low back injury was denied on 
the basis that complaints of low back pain in service were 
acute and transitory in nature, and current complaints were 
not related to service.  His claim for bilateral hearing loss 
was denied on the basis that hearing loss was not shown in 
service and current complaints were not related to service.  
The claim for tinnitus was denied on the basis that tinnitus 
was not shown in service and current complaints were not 
related to service.  He did not appeal and that decision 
became final.

The veteran filed to re-open his claims in February 2006.  In 
June 2006, the RO denied the claims on the basis that no new 
and material evidence had been submitted.  In a subsequent 
July 2008 supplemental statement of the case, the Decision 
Review Officer reopened the claims, but denied them on the 
merits.  The veteran indicated an intent to continue his 
appeal.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Residuals of a Low Back Injury.  The evidence added to the 
record since the October 1995 rating decision includes 
private treatment records, a June 2008 VA examination, and 
testimony at a December 2008 BVA hearing. While new, this 
evidence is not material, as it does not address the critical 
inquiry, i.e. the etiology of the veteran's low back 
disorder.  Therefore, this evidence does not support a claim 
to reopen.  

Next, the veteran has offered several statements as to the 
cause of his low back disorder.  In a July 2005 private 
physical therapy initial evaluation he indicated that he had 
a history of low back pain that dated back to the military.  
A July 2006 private emergency treatment record noted 
complaints by the veteran of a back injury in 1990 while 
serving in the military.  

At his June 2008 VA examination he stated that he injured his 
back in the early 1990's.   The veteran further recounted at 
his December 2008 BVA hearing how in 1991, while performing 
water training exercises, he injured his back when he jumped 
off of a platform with combat gear on. 

Hearing Loss.  The evidence added to the record since the 
October 1995 rating decision includes a June 2008 VA 
examination. While new, this evidence is not material, as it 
does not establish a relationship between his current hearing 
problems and service.  In fact, the audiologist commented 
that "current hearing loss is not caused by or a result of 
military noise exposure."  Therefore, this evidence does not 
support a claim to reopen.  

Next, the veteran has offered several statements as to the 
cause of his hearing loss disorder.  At his June 2008 VA 
examination, he reported a history of military noise exposure 
to gunfire, explosives, and flying in helicopters.  He 
additionally discussed his military noise exposure at his 
December 2008 BVA hearing.   

Tinnitus.  The evidence added to the record since the October 
1995 rating decision includes a June 2008 VA examination. 
While new, this evidence is not material, as it does not 
establish a relationship between his current tinnitus and 
service.  Therefore, this evidence does not support a claim 
to reopen.  

Next, the veteran has offered several statements as to the 
cause of his tinnitus.  At his June 2008 VA examination, he 
reported an onset of tinnitus while serving in the military.  
He additionally discussed his exposure to acoustic trauma at 
his December 2008 BVA hearing.   

However, the veteran's statements regarding low back, hearing 
loss, and tinnitus to service are not new and material 
evidence because they are essentially the same assertions 
that he has made all along.  Moreover, as a lay person, he is 
not competent to offer an opinion that requires medical 
expertise, and consequently his statements do not constitute 
new and material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  As such, the claims 
are not reopened and the appeals are denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision in October 1995 is 
not material.  Indeed, such evidence does not relate to an 
unestablished fact necessary to substantiate the claims, or 
raise a reasonable possibility of substantiating the claim.  

The veteran's original claims were denied because the RO 
determined that (1) low back pain in service was acute and 
transitory in nature and there was no evidence to show that 
current complaints of back pain were related to service, (2) 
bilateral hearing loss was not shown in service and current 
complaints were not related to service, and (3) tinnitus was 
not shown in service and current complaints were not related 
to service.  Such evidence remains lacking.  

As such, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not here been received.  Consequently, the 
requests to reopen the previously denied claims are denied.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted private treatment 
records.  Further, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Additionally, VA 
examinations were completed in June 2008.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a low back injury is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


